Citation Nr: 0212279	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  99-00 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for a chronic stomach 
disorder. 

2.  Entitlement to a permanent and total disability rating 
for pension purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was previously before the Board in July 2000 at 
which time the issues currently on appeal were remanded for 
additional development.  Regretfully, the Board must again 
remand the appeal for pension benefits.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim for service 
connection for a stomach and has notified him of the 
information and evidence necessary to substantiate this 
claim.

2.  A chronic stomach disorder was not shown during service.

3.  Mild gastritis is currently diagnosed but studies in 1982 
and again in 2001 were was negative for ulcer disease.

4.  The veteran's current stomach complaints are associated 
with his long history of alcohol dependence; there is no 
medical evidence which tends to link any current stomach 
disorder to any incident of the veteran's military service.


CONCLUSION OF LAW

A chronic stomach disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 
& West 2002); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

More recently, new regulations were adopted to implement the 
VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The effective date for the final rule is 
generally November 9, 2000.  However, the changes to 38 
C.F.R. § 3.156(a) are effective prospectively for claims 
filed on or after August 29, 2001.  Since the veteran's claim 
has been pending since 1998, the changes to 38 C.F.R. 
§ 3.156(a) are not applicable to his claim.

The Board has reviewed the facts of this case in light of the 
VCAA regulations, and is satisfied that VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.

With regard to VA's duty to notify, the Board concludes that 
the discussions in the RO's decisions, Statements of the 
Case, Supplemental Statements of the Case, Board Remand, and 
other letters sent to the veteran have informed him 
adequately of the information and evidence needed to 
substantiate his claim and the applicable regulations.

With regard to VA's duty to assist, the Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.

The Board observes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reveals 
that in September 1971 the veteran complained of right lower 
quadrant pain on and off for several months lasting about 45 
minutes.  The examiner noted normal bowel sounds, no 
anorexia, tenderness, or rebound.  There was noticeable 
alcohol on the veteran's breath.  The impression was 
gastroenteritis.  He was treated with Maalox.  There were no 
more entries in service regarding a stomach complaint.  There 
were other alcohol related entries.

VA medical records reflect that the veteran was seen in June 
1982 for complaints of abdominal pain.  He reported that he 
had had abdominal pain for 10 years and now also had started 
vomiting blood 1 to 2 times daily.  It was reported that he 
was drinking up to a 12-pack daily.  An upper GI series was 
negative for evidence of hiatus hernia or reflux in the 
esophagus.  The stomach, duodenal bulb and sweep appeared 
normal.  The small bowel appeared unremarkable.  The 
impression was essentially unremarkable study.

The veteran filed a claim for a nervous stomach in May 1998.  
He did not list any post-service treatment.

The veteran was accorded an examination by VA for disability 
evaluation purposes in August 2001.  The veteran complained 
of a nervous stomach described as vomiting each morning and 
vomiting when upset or angry.  The veteran took Hydroxyzine 
to settle his nerves.  He denied indigestion, heartburn,  
abdominal pain, constipation, or diarrhea.  He had no 
specific food intolerance, or history of peptic ulcer.  He 
complained of hemorrhoids.  The examiner noted guarding of 
the abdomen which did not allow for a complete examination to 
be done.  He had tenderness in the epigastric area.  Bowel 
sounds were normoactive and no rebound tenderness was noted.   
An upper GI barium swallow test was performed.  The veteran 
had no difficulty swallowing the barium.  There was no 
evidence of a hiatal hernia, or gastroesophageal reflux.  The 
stomach, duodenal bulb, and loop filled out well without 
evidence of abnormality.  Minimally thickened mucosal folds 
were noted.  The diagnosis was mild gastritis.

The report of a VA psychiatric examination conducted in 
September 2001 reflects that the veteran reported that his 
stomach problems began in service.  He had episodes of nausea 
and vomiting almost every morning.  His drinking, temper, and 
stomach problems began in service.  He had used alcohol since 
he was 17 years old.  He drank a 6 pack a day, down from a 12 
pack, 4 years ago.  His longest period of sobriety was 4 
months in 1981.  He had been charged with 2 DUI's & 2 public 
intoxications.  He also had smoked 1/2 pack of cigarettes a day 
since he was 17 years old.  At one point he smoked 3 packs a 
day.  He was unemployed having sporadic jobs fixing 
lawnmowers.  The examiner noted he was fairly well groomed, 
bearded, and appeared older than his stated age, with poor 
dentition.  He made good eye contact, was cooperative, and 
pleasant.  The examiner's impression was that the veteran's 
primary problem was alcohol dependence.  He had anxiety 
symptoms but a diagnosis of an anxiety disorder could not be 
made because of his alcohol dependence.  He had nervous 
stomach and peptic ulcer disease symptoms which were all 
believed to be secondary to alcohol dependence.  The 
prognosis for alcohol dependence was poor. 

The file also contains numerous VA clinical records for 
treatment of several disorders including stomach complaints.  
There is no indication of treatment or diagnosis of other 
than mild gastritis.

Based on the above evidence, the Board finds that there is no 
competent medical opinion on file or presented to the effect 
that the veteran's current stomach symptoms are related any 
incident or injury in service.  Rather, it appears that 
current stomach complaints are related to the veteran's 
alcohol abuse.  Service connection for alcohol dependence was 
denied by the Board in a decision dated in July 2000.  The is 
no evidence of a chronic stomach disorder shown in service 
and there is no competent evidence which tends to link any 
current stomach disorder to the veteran's military service or 
any incident of such service.  Thus, the claim for service 
connection for a chronic stomach disorder is denied.


ORDER

Entitlement to service connection for a chronic stomach 
disorder is denied.


REMAND

As noted above, the matter of entitlement to a permanent and 
total disability rating for pension purposes was previously 
before the Board and remanded in July 2000 for additional 
development.  The Board has reviewed the file and notes that 
the RO has failed to assign percentage ratings for each 
disability identified.

The Board further observes that while this appeal was pending 
there was a change in the law pertaining to nonservice-
connected pension benefits.  See Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 990 (2001) (presently codified at 38 U.S.C.A. § 1502 
(West Supp. 2002)).  The amendments to 38 U.S.C.A. § 1502 
were made effective September 17, 2001, and are applicable to 
the present claim.  The RO has not considered the 
applicability of the amendments in this case. (where the law 
or regulation changes after a claim has been filed or 
reopened but before the judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply). 

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance on how a permanent and 
total disability rating for pension purposes should be 
adjudicated.  See, e.g., Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999).  Included in the instructions provided in 
the decisions of the Court is a requirement that the Board 
review the assignment of percentage ratings for each 
disability identified.  In instances where percentage ratings 
for one or more of the veteran's disabilities has not been 
assigned by the originating agency, further development is 
required so that the Board can undertake the review process 
set out by the Court.  Additionally, even where the RO has 
identified a disability and assigned a rating, further 
development may be required in order to apply the rating 
criteria by which the disability is evaluated properly.  Id.

In this case, the veteran claims he cannot work due to his 
multiple disabilities, which include left ankle impairment 
(status post left ankle open reduction, internal fixation) 
and right shoulder rotator cuff syndrome.  The August 1998 
rating decision was the only decision which rated the 
veteran's nonservice-connected disabilities.  At that time, 
the rated disabilities consisted of a nervous stomach, 
alcohol abuse, hypertension, diabetes, depression, benign 
prostatic hypertrophy, headaches.  The RO has not assigned 
percentage ratings for the left ankle or right shoulder 
disabilities.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records identified by the 
veteran.

2.  The RO should undertake any other 
indicated development and readjudicate 
the issue of entitlement to a permanent 
and total disability rating for pension 
purposes.  The RO should prepare a rating 
decision which lists all of the veteran's 
disabilities and the percentage 
evaluation assigned to each disability.  
The rating should reflect consideration 
of both the old and new criteria for 
pension benefits, to include specific 
discussion of the provisions of 38 C.F.R. 
§ 3.321(b)(2) (governing award of a total 
disability rating for pension purposes on 
an extra-schedular basis). 

3.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) which sets forth the changes 
to the nonservice-connected pension 
statutes effective as of September 17, 
2001.  The veteran and his representative 
should be accorded an opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

